United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1959
Issued: June 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2017 appellant filed a timely appeal from a March 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred eighty days
from March 23, 2017, the date of OWCP’s decision, was Tuesday, September 19, 2017. Since using September 20,
2017, the date the appeal was received by the Clerk of the Appellate Boards, would result in the loss of appeal rights,
the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is September 15,
2017, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
1

2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 24, 2016; and (2) whether appellant met
her burden of proof to establish continuing employment-related residuals or disability after
March 24, 2016.
On appeal appellant contends that she submitted medical evidence sufficient to establish
causal relationship between her current conditions and the accepted employment injuries.
FACTUAL HISTORY
On February 10, 2014 appellant, then a 50-year-old mail handler equipment operator, filed
a traumatic injury claim (Form CA-1) alleging that, on February 9, 2014, she sustained a right
elbow strain while loading a trailer at work. She noted that a wire cage was facing backwards in
the trailer, and when she moved the cage to face forward, she felt a tinge near her right elbow area.
Appellant stopped work on February 10, 2014.
On April 3, 2014 OWCP accepted the claim for right elbow sprain and right forearm sprain.
Appellant received wage-loss compensation on the supplemental rolls as of March 29, 2014.
In an April 9, 2014 lumbar spine magnetic resonance imaging (MRI) scan report,
Dr. Matthew A. Diament, a Board-certified radiologist, provided an impression of T4-T5 disc
bulge results in left neural foramen stenosis with posterior facet hypertrophy and T3-T4 and L5S1 disc bulges.
In an April 13, 2014 medical report, Dr. Deborah I. Eisen, an attending Board-certified
internist specializing in critical care medicine, noted appellant’s history of injury and discussed
findings on physical examination. She assessed lumbar sprain/strain and displacement of lumbar
disc due to the February 9, 2014 employment injury. In a May 1, 2014 report, Dr. Eisen requested
that appellant be excused from work through June 9, 2014. She indicated that appellant continued
to have elbow and back pain. Dr. Eisen advised that returning to work would exacerbate her
symptoms. In a separate report dated May 1, 2014, she advised that appellant’s anticipated return
to full-duty work would be in three to six months.
On May 23, 2014 OWCP referred appellant to Dr. Arnold Goldman, a Board-certified
orthopedic surgeon, for a second opinion to determine whether she continued to have residuals or
disability due to her accepted employment-related conditions.
By letter dated June 6, 2014, Dr. Eisen released appellant to return to full-duty work with
restrictions on June 9, 2014.
In a June 9, 2014 report, Dr. Goldman reviewed a statement of accepted facts (SOAF) and
the medical record. He examined appellant and diagnosed lumbosacral sprain. Dr. Goldman also
diagnosed right elbow sprain and lateral epicondylitis related to the accepted February 9, 2014
employment injury. He advised that appellant’s prognosis was good. Dr. Goldman recommended
light-duty work with physical restrictions through August 1, 2014. He attributed the work
restrictions to appellant’s February 9, 2014 employment injury. Dr. Goldman recommended
2

physical therapy to wean her back to full-duty work. He indicated that appellant should be able to
return to her regular job on August 1, 2014 following an additional four to six-week period of
physical and occupational therapy. Dr. Goldman determined that she would reach maximum
medical improvement (MMI) by August 1, 2014.
On June 30, 2014 OWCP expanded the acceptance of the claim to include the conditions
of lumbar sprain and right lateral epicondylitis.
On August 4, 2014 Dr. Eisen reported that appellant could return to work with restrictions.
On August 22, 2014 OWCP again referred appellant to Dr. Goldman to review additional
medical evidence it had received. In a September 8, 2014 report, Dr. Goldman again reviewed the
SOAF and medical record. He discussed findings on physical examination and diagnosed pain in
the elbow and lower back. Although Dr. Goldman found that she was totally disabled from work
from February 9 to June 18, 2014 he opined that, as of the date of his examination, appellant’s
work-related lumbosacral and bilateral sprains had resolved and no further treatment was
indicated. He advised that she was totally disabled from work from February 9 to June 18, 2014.
Dr. Goldman maintained that she could return to full-duty work. He determined that appellant had
reached MMI.
Appellant underwent a functional capacity evaluation (FCE) on November 30, 2014 which
found that she could return to work as an industrial track operator with restrictions, which was in
the medium strength employment category.
On March 19, 2015 OWCP requested that Dr. Goldman review the November 30, 2014
FCE and provide an opinion on appellant’s ability to return to work. In a supplemental report
dated March 25, 2015, Dr. Goldman reviewed the November 3, 2014 FCE, notes dated
December 11, 2014 from Dr. Eisen,3 and appellant’s accepted conditions. He maintained that his
conclusions from his September 8, 2014 examination had not changed. Dr. Goldman noted that
the rationale was based on his examination and review of records on the day of his examination.
Subsequently, OWCP requested another supplemental report from Dr. Goldman. In a
report dated April 15, 2015, Dr. Goldman reviewed additional medical evidence and referenced
his June 9, 2014 findings. He advised that his opinion that appellant could perform light-duty
work with restrictions through August 1, 2014 remained unchanged.
On June 1, 2015 OWCP determined that there was a conflict in medical opinion between
Dr. Eisen and Dr. Goldman as to whether appellant had any continuing residuals or disability due
to the accepted employment conditions.
In a June 24, 2015 letter, Dr. Eisen released appellant to return to work with restrictions.

3

The Board notes that the case record does not contain notes dated December 11, 2014 from Dr. Deborah Eisner.
Rather, it contains a December 11, 2014 letter from Mark Eisner, a chiropractor and Dr. Eisner’s husband, who noted
the dates on which appellant received physical therapy.

3

Appellant returned to full-time, limited-duty work on July 13, 2015.4
On August 12, 2015 OWCP referred appellant, together with a SOAF, the medical record,
and a list of questions, to Dr. Stanley Soren, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In a September 8, 2014 report, Dr. Soren noted appellant’s history and reviewed the SOAF
and medical record. On examination appellant complained of low back pain after standing too
long (more than two hours). She reported that her elbow was fine. Appellant’s cervical spine was
midline. There was no torticollis or spasm. There was also no tenderness. There was full
unrestricted range of motion as forward flexion was 50 degrees, extension was 30 degrees, lateral
flexion of the right and left was 45 degrees each, and rotation of the right and left was 60 degrees
each. Axial loading/disc compression was negative. Grip and pinch strength were normal at 5/5.
There was no atrophy of the intrinsic muscles of the hand. Tinel’s sign and Phalen’s test over the
median nerve right and left wrist were negative. The brachioradialis, biceps, and triceps deep
tendon reflexes were responsive and symmetrical. Radial pulse was +2 (normal) on both sides.
Elbow girths were 11½ inches on the right and 11 3/8 inches on the left. There was no tenderness.
There was no deformity. There was no instability on either side. Full extension existed in both
elbows to a straight angle and flexion to 150 degrees. Pronation and supination were 90 degrees
each bilaterally (all ranges of motion mentioned were normal). Wrist girths were 6 3/8 inches on
the right and left. There was no tenderness in the epicondylar area on the left or right and extension
of the wrists against resistance produced no lateral epicondylar pain or pain in the extensor wad of
Henry (brachioradialis muscle belly and extensor carpi radialis longus and extensor carpi radialis
brevis). The low back spine was midline. There was no pelvic obliquity or asymmetry of the
heights of iliac crests. There was no scoliosis or spasm or tenderness. Range of motion
measurements included 80 degrees of forward flexion, 30 degrees of extension, 25 degrees of
lateral flexion each way, and 60 degrees of rotation each way. Supracondylar girths were 19¼
inches on the right, 19½ inches on the left. Calf girths were 18 inches on the right and 18¼ inches
on the left. Straight leg raising was negative bilaterally. A Lasegue sign was negative,
correspondingly. Ankle and knee jerks were equal, brisk, and responsive. There was good
extensor power of the big toes on both feet. There was no sensory loss in the feet, ankles, or toes.
The calves were nontender. A Homan sign and a Fabere test were negative.
Dr. Soren diagnosed resolved sprain of the right elbow and forearm, resolved sprain of the
lumbosacral/lumbar sprain, and resolved right elbow lateral epicondylitis. He opined that there
were no disabling residuals relative to the right elbow and forearm, lumbar area, wrists, or
shoulders. Dr. Soren further opined that there was no need for further treatment for the
employment-related conditions in the absence of any significant clinical findings. He
recommended that placing appellant on a medically supervised weight reduction program, which
was not directly causally related to her job injury, would be helpful. Dr. Soren also noted that a
formal physical therapy program was not indicated as there were no clinical findings to warrant
such treatment. He found that there was no causally-related disability at that time due to the
February 9, 2014 employment injury based on the absence of positive clinical findings. There was
4
As appellant returned to work on July 13, 2015, she did not receive FECA wage-loss compensation following that
date.

4

also no concurrent nonwork-related disability. Dr. Soren determined that appellant had reached
MMI as it related to the February 9, 2014 employment injury and diagnoses. He concluded that
she was able to return to her usual occupation on a full-time basis. Any limitations of work would
be related to her excessive weight for her height, which would reasonably limit her to lifting only
occasional weight up to but not beyond 50 pounds. This limitation was not due to a work-related
disability. Dr. Soren advised that this restriction would remain indefinitely pending clear evidence
of a reasonable amount of weight reduction, noting that this was likely to take months and should
be supervised carefully by appellant’s private physician.
On February 5, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits because appellant no longer had residuals or disability causally related to the
accepted February 9, 2014 employment injury. It determined that the special weight of the medical
evidence rested with the September 8, 2014 impartial medical report of Dr. Soren. Appellant was
afforded 30 days to submit additional evidence or argument.
OWCP continued to receive evidence. A December 29, 2015 prescription note which
contained an illegible signature indicated that appellant was still complaining of back pain. In a
November 17, 2015 prescription, Sofia E. Braylovsky, a physician assistant, noted that appellant
was suffering from lower extremity pain due to L5-S1 radiculopathy.
In a February 23, 2016 letter, Dr. Michael Amoashiy, a Board-certified neurologist, related
that appellant was treated for a chronic neurological condition. He set forth her physical
restrictions. In a February 23, 2016 prescription, Dr. Amoashiy ordered medication.
In a February 26, 2016 report, Dr. Alan J. Dayan, a Board-certified orthopedic surgeon,
noted that appellant was seen for a follow-up evaluation of her left leg, lower back, and hip
symptomatology. He provided an impression of low back, left hip, and left knee symptomatology
with continued pain and stiffness of the left leg. Dr. Dayan recommended continued physical
therapy and diagnostic testing. An appointment slip indicated that appellant was scheduled to be
evaluated again by Dr. Dayan on March 14, 2016. On March 14, 2016 Dr. Dayan noted a history
of the February 9, 2014 employment injuries and examination findings. He provided an
impression of lumbosacral disc bulges with continued symptomatology. Dr. Dayan advised that
appellant’s reported back pain was from her February 9, 2014 employment injury with no previous
injuries to the back. He noted that she could continue working full capacity.
By decision dated March 24, 2016, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that same date. It accorded special weight to Dr. Soren’s
September 8, 2014 impartial medical evaluation report.
In letters dated March 14 and April 4, 2016, Dr. Dayan advised that appellant could return
to limited/light-duty work. In a separate report dated April 4, 2016, he indicated that she was seen
for a follow-up evaluation of her back and right elbow injuries. Dr. Dayan examined appellant
and provided an impression of right elbow sprain, improved, and continued low back
symptomatology. He ruled out herniated nucleus pulposus. Dr. Dayan recommended a lumbar
spine MRI scan. In an April 4, 2016 prescription, he ordered a lumbar spine MRI scan. On May 2,
2016 Dr. Dayan again conducted a follow-up examination and reviewed diagnostic test results.
He provided an impression of lumbosacral disc bulges. Dr. Dayan advised that appellant could

5

continue working with restrictions. In a May 2, 2016 letter, he advised that she could return to
limited, light-duty work on May 3, 2016. On July 8, August 12, and September 16, 2016
Dr. Dayan conducted a follow-up examination of appellant’s back and right elbow injuries. He
discussed examination findings and noted his impression of lumbosacral disc bulges with
continued symptomatology and radicular symptoms to the left lower extremity and asymptomatic
right elbow. Dr. Dayan again advised that appellant could continue working with restrictions.
In a February 23, 2016 bilateral duplex venous lower extremity study report, John Henry5
concluded that there was no evidence of deep vein thrombosis or venous obstruction in the left
lower extremity.
An April 28, 2016 lumbar spine MRI scan report from Dr. Adam Landskowsky, a Boardcertified radiologist, provided an impression of no focal disc herniation or stenosis. He also
provided an impression of generalized decreased oseeous marrow signal possibly due to anemia.
Dr. Landskowsky noted that other considerations existed. He recommended correlation with
“CBC.”
Treatment notes from a physical therapist addressed the treatment of appellant’s back pain
that radiated to the left lower extremity from an illegible date in April 2016 through May 27, 2016.
On December 23, 2016 appellant requested reconsideration of the March 24, 2016
termination decision and submitted medical evidence. In a March 31, 2014 report and an
August 24, 2016 letter, Dr. Eisen reiterated appellant’s history of injury, reviewed diagnostic test
results and described findings on physical examination. She also reiterated her prior diagnoses of
lumbar disc bulge and lumbar sprain. Dr. Eisen opined that the diagnosed conditions were caused
by the accepted work injury. She maintained that appellant was able to perform her job as long as
the restrictions set forth in a work capacity evaluation (Form OWCP-5c) were followed. Dr. Eisen
advised that continued physical therapy was needed so that she would not reinjure herself and she
could eventually return to full-duty work without restrictions. She concluded that appellant’s
prognosis was very good provided restrictions were met at work.
In a July 19, 2016 report, Dr. Zoltan Fekete, a neurologist, noted the February 9, 2014
employment injuries and a history of appellant’s medical, family, and social background. He
provided a review of symptoms and listed findings on physical and neurological examination.
Dr. Fekete assessed left lumbar radiculopathy. In a July 19, 2016 letter, he noted that appellant
was currently under his medical care regarding her February 9, 2014 on-the-job injury. Dr. Fekete
reported that her symptoms were persistent since the date of injury. He recommended a second
opinion and treatment by Dr. Booker, an interventional pain specialist.
By letter dated September 30, 2016, Dr. Elena Orcher, an anesthesiologist, noted that
appellant was seen in her office on that day for severe lower back pain.

5

The professional qualifications of Mr. Henry are not contained in the case record.

6

In a November 29, 2016 report, Dr. Igor Khelemsky, a neurologist, advised that a nerve
conduction velocity study revealed evidence of moderate left more than right bilateral L4-5 lumbar
radiculopathy.
In reports dated June 7, 2013 through November 18, 2016, Dr. Zurab Abayev, a Boardcertified internist, noted appellant’s vitals, ordered laboratory tests and performed a procedure.
In an October 31, 2016 letter, Dr. Dayan again noted a history of the February 9, 2014
employment injury and appellant’s medical treatment. He discussed examination findings and
restated his prior impression of multilevel disc bulge of the lower extremities with subjective
symptoms of radiculopathy to the left lower extremity. Dr. Dayan reiterated his opinion that
appellant’s condition was caused by the February 9, 2014 work-related injury if the information
given to him was correct. He advised that she was unable to return to full-capacity work, but she
could continue to perform limited-duty work. Dr. Dayan recommended continued intervention
with a pain management physician and a neurologist and indicated that appellant would follow up
with him on an as-needed basis.
Appellant submitted copies of a mail handler position description and a mail handler
equipment operation position description. She also submitted a June 20, 2016 statement from a
coworker, who worked in the same area as appellant prior to retiring in 2013. The coworker
described appellant’s work duties and noted the help she received with the performance of her
work duties.
By decision dated March 23, 2017, OWCP denied modification of the March 24, 2016
decision. It found that the medical evidence submitted did not provide a rationalized medical
opinion substantiating that appellant continued to have residuals of her accepted employment
conditions.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation. After it has been determined that an employee has disability causally related to his
or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.6 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677(2005).

7

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.10 Where a case is
referred to an impartial medical examiner for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 24, 2016.
OWCP accepted that appellant sustained right elbow sprain, right forearm sprain, lumbar
sprain, and right lateral epicondylitis while in the performance of duty and paid wage-loss
compensation benefits and medical benefits. It subsequently determined that a conflict in medical
evidence had been created between the opinions of Dr. Eisen, and Dr. Goldman, as to whether
appellant had any continuing disability due to the accepted employment injury. OWCP then
properly referred him to Dr. Soren, a Board-certified orthopedic surgeon, for an impartial
evaluation.
The Board finds that Dr. Soren’s impartial medical opinion is entitled to special weight and
establishes that appellant no longer had residuals or disability due to the accepted employment
injury. In his September 8, 2014 report, Dr. Soren reviewed the SOAF and the medical record and
noted essentially normal findings on physical examination. He diagnosed resolved sprain of the
right elbow and forearm, resolved sprain of the lumbosacral/lumbar sprain, and resolved right
elbow lateral epicondylitis. Dr. Soren opined that appellant had no disabling residuals causally
related to the February 9, 2014 employment injury and there was no need for further treatment for
the employment-related conditions. He reasoned that there was a lack of any significant clinical
findings. Dr. Soren determined that appellant had reached MMI and found that she could return
to her usual job on a full-time basis. He noted that the lifting work restriction he set forth was
related to her excessive weight.
The Board finds that Dr. Soren provided a comprehensive, well-rationalized opinion in
which he clearly found that appellant could return to his preinjury job. Dr. Soren had full
knowledge of the relevant facts and the course of appellant’s conditions. His opinions were based
on proper factual and medical history and on the SOAF. Dr. Soren’s report contained a detailed
summary of the history of the claim.12 Additionally, he addressed the medical records, examined
9

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660(2003).

10

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414(2006).

11

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

12

See R.G., Docket No. 16-0271 (issued May 18, 2017).

8

appellant, and reached a reasoned conclusion regarding appellant’s conditions.13 Dr. Soren’s
opinion is entitled to the special weight accorded an impartial medical examiner and constitutes
the weight of the medical evidence.14 OWCP, therefore, properly terminated appellant’s wageloss compensation benefits on March 24, 2016 based on Dr. Soren’s opinion.15
The Board further finds that the medical evidence submitted after Dr. Soren’s impartial
medical evaluation report and prior to OWCP’s March 24, 2016 termination decision does not
overcome the special weight of his report or create a conflict in medical evidence. Dr. Dayan’s
March 14, 2016 report noted a history of the February 9, 2014 employment injury, examination
findings, and an impression of lumbosacral disc bulges with continued symptomatology. He
opined that appellant’s condition was due to the accepted employment injuries as she had no
previous back injury. The Board has held, however, that a medical opinion that a condition is
causally related to an employment injury because the employee was asymptomatic before the
injury, but symptomatic after it is insufficient, without supporting rationale, to establish causal
relationship.16 Dr. Dayan did not explain how the February 9, 2014 employment injury resulted
in the diagnosed condition and thus his opinion is of little probative value.17 His remaining
February 26, 2016 report and March 14, 2016 appointment slip are insufficient to establish that
appellant had residuals or disability due to the accepted injuries. This evidence noted that appellant
had low back, left hip, and left knee symptomatology with continued pain and stiffness of the left
leg, but did not provide a firm diagnosis of a particular medical condition,18 note a history of
injury,19 or offer a specific opinion as to whether the February 9, 2014 employment injuries caused
appellant’s conditions.20

13

Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be given to
each individual report).
14

See Melvina Jackson, 38 ECAB 443 (1987).

15

Manuel Gill, 52 ECAB 282 (2001).

16

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

17

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
18

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
19
Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little probative
value).
20

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).

9

Similarly, Dr. Amoashiy’s February 23, 2016 report did not provide a firm diagnosis of a
particular medical condition,21 note a history of injury,22 or offer a specific opinion as to whether
the February 9, 2014 work injuries caused appellant’s conditions.23 He merely noted that she was
being treated for a neurological condition for which he set forth physical restrictions and prescribed
medication.
The November 17, 2015 prescription from a physician assistant has no probative medical
value as physician assistants are not considered physicians as defined under FECA.24
The December 29, 2015 prescription note with an illegible signature has no probative
value, as it is not established that the author is a physician as defined under FECA.25
Therefore, the Board finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective March 24, 2016.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that he or she has continuing disability after that date causally related to his
or her accepted injury.26 To establish causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such causal
relationship.27 Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.28
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established continuing employment-related residuals
or disability after March 24, 2016.

21

See supra note 18.

22

Supra note 19.

23

C.B., supra note 20.

24

5 U.S.C. § 8101(2) provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. L.L., Docket No. 13-0829 (issued August 20, 2013) (a physician assistant is not a physician under
FECA); D.W., Docket No. 15-0836 (issued July 24, 2015); George H. Clark, 56 ECAB 162 (2004).
25

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

26

Id.

27

Id.

28

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Following the termination of her wage-loss compensation and medical benefits appellant
submitted the March 31, 2014 and August 24, 2016 reports of Dr. Eisen. In these reports,
Dr. Eisen provided examination findings and diagnosed lumbar disc bulge and lumbar sprain. She
opined that the diagnosed conditions were caused by the accepted February 9, 2014 employment
injury. Dr. Eisen further opined that appellant could return to work with restrictions. While the
reports of Dr. Eisen are generally supportive of continuing employment-related residuals and
disability, they do not provide adequate medical rationale explaining how the diagnosed conditions
or resultant disability were caused by the accepted work injury.29 Moreover, the Board has long
held that reports from a physician who was on one side of a medical conflict that an impartial
medical specialist resolved, are generally insufficient to overcome the special weight accorded to
the report of the impartial medical specialist, or to create a new conflict.30 The Board finds that as
Dr. Eisen was on one side of the conflict resolved by Dr. Soren, Dr. Eisen’s additional reports are
of insufficient weight to overcome the special weight accorded to Dr. Soren’s opinion or to create
a new medical conflict.
Appellant submitted additional reports and a prescription dated March 14 through
October 31, 2016 from Dr. Dayan. In these reports, Dr. Dayan noted examination findings and
provided an impression of lumbosacral disc bulges with continued symptomatology and radicular
symptoms to the left lower extremity and asymptomatic right elbow. He advised that appellant
could continue working with restrictions. In the October 31, 2016 report, Dr. Dayan opined that
appellant’s condition was caused by the accepted February 9, 2014 employment injury. However,
he failed to provide any medical rationale to support his opinion on causal relationship.31
Moreover, Dr. Dayan did not offer an opinion on the relevant issue of whether appellant had
employment-related residuals or disability due to the accepted work-related conditions in his other
reports.32 For these reasons, the Board finds that his reports are insufficient to establish continuing
employment-related residuals or disability.
Likewise, the reports of Drs. Landskowsky, Fekete, Orcher, and Khelemsky, did not
provide an opinion addressing whether appellant’s diagnosed conditions and any resultant
disability were causally related to the accepted work-related conditions.33 The Board notes that
Dr. Orcher’s finding, that appellant had lower back pain is a symptom and not a compensable
medical diagnosis.34 For these reasons, the Board finds that these reports are insufficient to
establish continuing employment-related residuals or disability.
Dr. Henry’s February 23, 2016 report found no evidence of deep vein thrombosis or venous
obstruction in the left lower extremity. Dr. Abayev ordered laboratory testing and performed an
unidentified procedure. Neither physician diagnosed a medical condition causally related to the
29

See supra note 17.

30

R.B., Docket No. 16-1481 (issued May 2, 2017); I.J., 59 ECAB 408 (2008).

31

See supra note 17.

32

C.B., supra note 20.

33

Id.

34

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008).

11

February 9, 2014 work injuries. The Board finds, therefore, that the reports of Dr. Henry and
Dr. Abayev are insufficient to establish that appellant’s continued medical condition and disability
were caused by the accepted employment injury.
The February 23, 2016 report signed by Mr. Henry has no probative medical value as it is
unknown whether a physician signed or authored the document.35 Similarly appellant’s
coworker’s statement is of no probative value as the underlying issue is medical in nature,36 and
lay persons are not physicians under FECA and, thus, are not competent to render medical
opinions.37
Appellant has not provided a probative medical opinion sufficient to establish that she had
residuals and disability due to her accepted employment-related injuries. The Board, therefore,
finds that appellant has failed to meet her burden of proof to establish continuing disability after
March 24, 2016.38
On appeal appellant contends that she submitted medical evidence sufficient to establish
causal relationship between her current conditions and the accepted employment injuries. The
Board finds that the weight of the medical evidence is insufficient to establish that appellant has
continuing residuals or disability causally related to her accepted February 9, 2014 employment
injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 24, 2016. The Board further finds that
appellant has not met her burden of proof to establish continuing employment-related residuals or
disability after March 24, 2016.

35

See supra note 25.

36

See S.S., Docket No. 09-2365 (issued June 29, 2010).

37

See T.M., Docket No. 17-0915 (issued August 29, 2017); James A. Long, 40 ECAB 538 (1989).

38
See G.G., Docket No. 15-0985 (issued August 21, 2015); Virginia Davis-Banks, 44 ECAB 389 (1993); Dorothy
Sidwell, 41 ECAB 857 (1990).

12

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

